Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are present
Claims 1-9 have been examined.
Claims 1-9 have been amended in the preliminary amendment dated 1/22/2021.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
a) Claim 1 should be amended to recite ---A [[M]]method of generating...---.  
b) Claim 2 should be amended to recite ---The method according to---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, there is a lack of antecedent basis for “said mechanized excavation”. This may be remedied by either amending “said mechanized excavation” to ---said mechanized excavations--- or amending “during mechanized excavations” to ---during a mechanized excavation[[s]]---.

       Claim 3 is indefinite because it is not understood how one would formulate the claimed total surfactants if one had 100% of an alkyl ether sulphate, how would one possibly have 5 % of an acyl glutamate and 10 % of an alkyl polyglucoside? It is not possible to have 115% of something.

Claim 9 is indefinite because the language “to obtain a matrix characterized by an air content dependent on the degree of foaming” is unclear as to what amounts should be added under what circumstances and conditions particularly when it is not known anything about the other constituents of the “soil conditioning additive” which would affect foaming. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being obvious over Stefanoni et al. US 20200270522 (Stefanoni). Stefanoni is the US equivalent to WO 2017108382 published 29 June 2017 (cited by the European Search Report accompanying this Application). 
Claim 1. 
 Stefanoni teaches:
A method of generating a foam with a soil conditioning additive in liquid, paste or powder form, said foam being able to condition soil during mechanized excavations with a tunnel boring machine, said method comprising; abstract teaches making foams using liquid additives for mechanized excavations; 
adding a salified alkyl ether sulphate surfactant having a straight or branched C7- C11 alkyl chain and a degree of ethoxylation ranging from 4 to 9 to an aqueous solution used during said mechanized excavation; [0036] teaches lauryl ether sulfate; C10-C14 is disclosed in [0029]; an ethoxylation number ranging from 1-9 is taught in [0029];
and generating said foam; [0034] teaches generating foams able to condition excavation soils. 
Stefanoni does not specifically teach the range of ethoxylation of 4-9 or the range of alkyl chain from C7-C11.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose a range of 4-9 as a degree of ethoxylation because the prior art teaches a similar range which encompasses Applicant’s claimed range.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose a range of C7-C11 because the prior art teaches a similar range which encompasses Applicant’s claimed range.


Claim 6. 
Stefanoni teaches:
a salified alkyl ether sulfate having an alkyl chain C10-C14 is disclosed in [0029]; an ethoxylation number ranging from 1-9 is taught in [0029].
Stefanoni does not teach:
wherein the salified alkyl ether sulphate has a branched C7-C11 alkyl chain and a degree of ethoxylation of 7-9.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose a range of 4-9 as a degree of ethoxylation because the prior art teaches a similar range which encompasses Applicant’s claimed range.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose a range of C7-C11 because the prior art teaches a similar range which encompasses Applicant’s claimed range.

Claim 7. 
Stefanoni teaches:
a salified alkyl ether sulfate having an alkyl chain C10-C14 is disclosed in [0029]; an ethoxylation number ranging from 1-9 is taught in [0029].Sodium salts are taught, [0029] as preferred. 
Stefanoni does not teach:
wherein the salified alkyl ether sulphate has a branched C7-C11 alkyl chain and a degree of ethoxylation of 7-9.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose a range of 4-9 as a degree of ethoxylation because the prior art teaches a similar range which encompasses Applicant’s claimed range.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose a range of C7-C11 because the prior art teaches a similar range which encompasses Applicant’s claimed range.

Claim 8. 
Stefanoni teaches:
of an additive also containing wherein said soil conditioning additive further comprises xanthan gum or guar gum as foam stabilizer,  [0030] teaches xanthan gum.

Claim 9. 
Stefanoni does not teach:
wherein the soil conditioning additive is added to an aqueous solution, in percentages by weight of 0.1-4.0%, to obtain a matrix characterized by an air content dependent on the degree of foaming.
It would have been obvious to one having ordinary skill in the art to add the claimed foaming surfactant additive to the water in any amount under various conditions to effectuate a stable foam. 


Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over Stefanoni et al. US 20200270522 (Stefanoni) as set forth above and further in view of Nelson US 202110171365 (Nelson).
Stefanoni does not teach:
wherein the soil conditioning additive also comprises one or more surfactants selected from acyl glutamates and alkyl polyglucosides.  
Nelson is directed to making foams for treatment of soils. Nelson teaches to use Applicant’s sodium lauryl ether sulfate. Nelson additionally teaches to use decyl glucoside and cocoyl glutamate, see [0029]. [0055] teaches combinations so combining a glucoside and a glutamate in addition with an alkyl ether sulfate an/or modifying Stefanoni by adding two additional surfactants would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date because Nelson teaches that surfactant combinations are suitable for use to stabilize foams when working with soils and therefore one would expect superior results by adding additional surfactants. 

Claim 3. 
Stefanoni teaches adding the alkyl ether sulfate in an amount of apparently 100 %.
Stefanoni does not teach:
  5 to 50% for acyl glutamates and 10 to 50% for alkyl polyglucoside.  
Nelson is directed to making foams for treatment of soils. Nelson teaches to use Applicant’s sodium lauryl ether sulfate. Nelson additionally teaches to use decyl glucoside and cocoyl glutamate, see [0029]. Nelson teaches foaming agents glutamate and glucoside and teaches how to measure their effectiveness in terms of creating a stable foam while working with soils, see [0030].
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to manipulate the mixing ratio of each foam stabilizer and observe the resultant stabilized foam as taught by Nelson to arrive at a preferred foam ratio composition as a matter of routine optimization since Applicant has not shown that this particular ratio solves any stated problem or produces unexpected results. 

Claim 4. 
Stefanoni does not teach:
wherein the acyl glutamates are selected from cocoyl glutamate, lauroyl glutamate, myristoyl glutamate, capryloyl glutamate, caproyl glutamate and the sodium salts thereof.  
Nelson is directed to making foams for treatment of soils. Nelson teaches to use Applicant’s sodium lauryl ether sulfate. Nelson additionally teaches to use decyl glucoside and cocoyl glutamate, see [0029]. Nelson teaches foaming agents glutamate and glucoside and teaches how to measure their effectiveness in terms of creating a stable foam while working with soils, see [0030]. [0055] teaches combinations so combining a glucoside and a glutamate in addition with an alkyl ether sulfate an/or modifying Stefanoni by adding two additional surfactants would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date because Nelson teaches that surfactant combinations are suitable for use to stabilize foams when working with soils and therefore one would expect superior results by adding additional surfactants.
Claim 5. 
Stefanoni does not teach:
wherein the alkyl polyglucoside is selected from decyl glucoside, capryl glucoside, lauryl -3-Atty. Docket No. SS122-1308 glucoside and cocoyl glucoside.  
Nelson is directed to making foams for treatment of soils. Nelson teaches to use Applicant’s sodium lauryl ether sulfate. Nelson additionally teaches to use decyl glucoside and cocoyl glutamate, see [0029]. Nelson teaches foaming agents glutamate and glucoside and teaches how to measure their effectiveness in terms of creating a stable foam while working with soils, see [0030]. [0055] teaches combinations so combining a glucoside and a glutamate in addition with an alkyl ether sulfate an/or modifying Stefanoni by adding two additional surfactants would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date because Nelson teaches that surfactant combinations are suitable for use to stabilize foams when working with soils and therefore one would expect superior results by adding additional surfactants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. WO 9414918 to Mueller teaches optimizing the ethoxylation number of lower alkoxylates and teaches doing this on preferably C8-C10 branched alkoxylates.
	2. US 20190144794, CN 108138087 and US 20160022557 all teach using glucosides and glutamates for forming stable foams. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674